Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot  in view of new grounds of rejection.
Wei does not specifically disclose however Ji et al. (US 2016/0150493 A1) discloses performing downlink communication link synchronization based on the first synchronization signal and the second synchronization signal (see [0089] downlink channel comprising synchronization signals including the first synchronization and second synchronization signal). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wei with that of Ji. Doing so would conform to well-known standards in the field of technology.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 3, 16 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/007307 A1) in view of Ji et al. (US 2016/0150493 A1).

 	Regarding claims 1 & 14, Wei discloses the signal transmission method and non-transitory computer-readable medium, comprising:
receiving a first synchronization signal on a first time-frequency resource, wherein the first time-frequency resource comprises a plurality of first frequency units in a first time unit (see [0007], “the timing(s) of synchronization signal and/or reference signal transmissions may prevent the base station from transmitting synchronization signals and/or reference signals (or may prevent the base station from transmitting synchronization signals and/or reference signals frequent enough to enable synchronization of a UE with the base station”); and
receiving a second synchronization signal on a second time-frequency resource (see [0008], “receiving a primary synchronization signal (PSS) from a base station over an unlicensed radio frequency spectrum band” and [0010], “receiving a secondary synchronization signal (SSS) from the base station over the unlicensed radio frequency spectrum band during at 
Wei does not specifically disclose however Ji et al. (US 2016/0150493 A1) discloses performing downlink communication link synchronization based on the first synchronization signal and the second synchronization signal (see [0089] downlink channel comprising synchronization signals including the first synchronization and second synchronization signal). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wei with that of Ji. Doing so would conform to well-known standards in the field of technology.
 	Regarding claim 10, Wei discloses the signal transmission apparatus, comprising a processor and a transceiver, wherein
the transceiver is configured to receive a first synchronization signal on a first time-frequency resource (see [0008], “receiving a primary synchronization signal (PSS) from a base station over an unlicensed radio frequency spectrum band), wherein the first time-frequency resource comprises a plurality of first frequency units in a first time unit, and receive a second synchronization signal on a second time-frequency resource (see [0008], “receiving a primary synchronization signal (PSS) from a base station over an unlicensed radio frequency spectrum band” and [0010], “receiving a secondary synchronization signal (SSS) from the base station over the unlicensed radio frequency spectrum band during at least one of the adjacent OFDM symbols”), wherein the second time-frequency resource comprises a plurality of second frequency units in the first time unit (see wireless communication management module SSS transmission management module for LTE-A transmitter and receiver in fig. 10), and the plurality of first frequency units alternate with the plurality of second frequency units in frequency domain (see [0010], In some examples, the PSS and the SSS may be received over the same antenna port “”); and
In some examples, the DL communications and/or UL communications may include synchronization signals (e.g., a PSS and/or SSS) and/or reference signals (e.g., a CRS).).
Wei does not specifically disclose however Ji et al. (US 2016/0150493 A1) discloses performing downlink communication link synchronization based on the first synchronization signal and the second synchronization signal (see [0089] downlink channel comprising synchronization signals including the first synchronization and second synchronization signal). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wei with that of Ji. Doing so would conform to well-known standards in the field of technology.
Regarding claims 3, 16; Wei in view of Ji disclose the method of claim 1, medium according to claim 14, wherein both a frequency range of the firsttime-frequency resource and a frequency range of the second time-frequency resource cover a synchronization bandwidth (see .
Claims 2 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/007307 A1) in view of Ji et al. (US 2016/0150493 A1) in further view of Smith et al. (US 2014/0370904 A1).

Regarding claims 2 & 15, Wei and Ji does not specifically disclose however, Smith discloses the method according to claim 1 and medium of claim 14, wherein both the first time-frequencyresource and the second time-frequency resource are of a comb structure (see [0055] frequency comb for first and second time-frequency resources).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wei with that of Ji. Doing so would conform to well-known standards in the field of technology.


Allowable Subject Matter
Claims 5-9, 11-13, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2643